UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA )
)
v. )
) Criminal No. 00-426 (RCL)
JOHN HAIRE, )
)
Defendant. )
)
MEMORANDUM OPINION

Before the Court is defendant Haire’s motion [190], seeking a sentence reduction under 18
U.S.C. § 3582(c)(2) and based upon the retroactive application of Amendment 782 to the US.
Sentencing Guidelines. After considering the motion, the entire record herein, and the applicable
law, the Court will GRANT defendant Haire’s motion, reducing his prison sentence to time served
effective November 1, 2015.

BACKGROUND

On October 22, 2001, a jury found defendant Haire guilty of one count of Conspiracy to
Distribute and Possess with Intent to Distribute Five Kilograms or More of Cocaine and one count
of Conspiracy to Import Five Kilograms or More of Cocaine. After receiving a sentencing
enhancement for possessing a dangerous weapon in connection with the offense, Judge James
Robertson sentenced defendant Haire to 240 months, with credit for time served, in federal prison
beginning January 25, 2002.

On April 30, 2014, the US. Sentencing Commission submitted to Congress Amendment

782 of the US. Sentencing Guidelines, proposing a downward revision to the applicable

sentencing ranges for drug trafﬁcking offenses. The Commission then passed Amendment 788 to
allow Amendment 7828 revisions to be applied retroactively. On November 1, 2014, Amendment
782 and its retroactive application became effective; however, the Commission has required that
any sentence reduction based on these amendments not take effect until November 1, 2015.

DISCUSSION

To grant a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2), two conditions
must be separately met: the prisoner must be eligible for the requested reduction and early release
must be “warranted.” Dillon v. United States, 560 U.S. 817, 827 (2010). In this case, Amendment
782’s retroactive application makes defendant Haire eligible for early release, clearing the statute’s
ﬁrst hurdle and authorizing his release as soon as November 1, 2015.

In addition to his eligibility, defendant Haire’s reduced sentence is also warranted. In
determining if a sentence reduction is warranted, § 3582(c)(2) instructs courts to consider the
applicable 18 U.S.C. §3553(a) factors. Id. at 827. The ﬁrst §3553(a) factor, the “nature and
circumstances of the offense and the history and characteristics of the defendant” has a mixed
impact on this inquiry. 18 U.S.C. § 3553(a)(1). On one hand, defendant Haire on his own initiative
traveled abroad to procure and import kilograms of cocaine. PSR 1111 7—9, Jan. 7, 2002. Moreover,
guns were used in connection with the underlying crime, which resulted in a two-level sentence
enhancement. Needless to say, these two facts weigh against a ﬁnding that early release is
warranted. On the other hand, “no role adjustments [were] warranted,” meaning defendant Haire

did not manage or supervise anyone in connection with his drug trafﬁcking crimes. Id. at 17.
Indeed, he acted with relative independence in what was a “loosely-based” drug network, not a

sophisticated or well-organized criminal enterprise. Id.

Next, the Court ﬁnds the second § 3553(a) factor, the need for the sentence imposed,
weighs in favor of a ﬁnding that early release is warranted. Upon his release, defendant Haire will
be sixty-seven years old and will have spent close to fourteen years in federal prison. Due largely
to his age, the Court ﬁnds that the length of defendant Haire’s prison sentence is sufﬁcient to
“reﬂect the seriousness of the offense, . . . afford adequate deterrence to future criminal conduct,
[and] protect the public from future crimes of the defendant . . . .” 18 U.S.C. § 3553(a)(2)(A)-(C).
Moreover, with respect to protecting the public, defendant Haire will beneﬁt from the support of
a loving family, many of whom have written to the Court to request his early release. Notice of
Filing, ECF No. 193. For example, defendant Haire’s son detailed the difﬁculties associated with
his father’s absence and expressed his strong Wish for their family to be reunited. ECF No. 193-1,
at 1. Defendant Haire’s daughter and son-in-law are also eager for him to “return to his family,”
id., at 3, and stand ready to have their “Dad by [their] side.” Id. at 2. This familial support will
foster an environment of stability and make it less likely defendant Haire will return to a life of
crime.

Further, the sixth § 3553(a) factor, the need to avoid unwarranted sentence disparities
among defendants with similar records who have been found guilty of similar conduct, favors a
ﬁnding that the reduction is warranted. The Supreme Court has never squarely ruled on how this
factor applies in a post-sentence reduction hearing, as opposed to the initial sentencing. There are
two options: courts could draw comparisons between the defendant and other current prisoners

seeking similar sentence reductions under §3582(c)(2) or between the defendant and those
sentenced after the reduced guideline ranges have become effective. It seems the latter approach
would render § 3553(a)(6) altogether one sided and consequently superﬂuous in the context of

§ 3582(c)(2); any defendant seeking early release pursuant to the retroactive application of a

guidelines reduction would be serving a longer sentence on average than those ﬁrst sentenced in
the wake of the revised and reduced guidelines. It is more sensible that in the present context, the
“unwarranted sentencing disparities” refer to comparisons between the defendant and other

prisoners currently seeking similar reductions under Amendments 782 and 788. See, e. g., United

States v. Carter, 541 Fed. Appx. 957, 961 (11th Cir. 2013) (ruling that when considering

3

“unwarranted sentencing disparities,’ defendants “seeking a sentence reduction under
§ 3582(c)(2)” should be compared against other defendants seeking similar reductions, not against
those being sentenced for the ﬁrst time under revised guidelines). Therefore, because as of the
Sentencing Commission’s August 2015 report, 76 percent of early release motions filed in
connection with Amendment 782 and 788 had been granted—and 100 percent had been granted
in the District of Columbia—granting defendant Haire’s motion avoids an unwarranted sentence
disparity and favors early release. See US. Sentencing Comm’n, 2014 Drug Guidelines
Amendment Retroactivity Data Report 4, tbl. 1 (August 2015), available at
http://www.ussc.gov/sites/default/ﬁles/pdf/research-and-publications/retroactivity-analyses/drug—
guidelines-amendment/201 50817-Drug-Retro-Analysis.pdf

In addition to the § 3553(a) factors, courts must consider “the nature and seriousness of the
danger to any person or the community that may be posed by a reduction in the defendant’s term
of imprisonment” when determining if a reduction is warranted. U.S.S.G. § 1B1.10 cmt. n. 1(B)(ii).

In this case, as stated, defendant Haire will be sixty-seven years old, and with the exception of the

guns he used in connection with his drug trafficking conspiracy, there is nothing in his record to
suggest that he is a violent or vindictive person. Moreover, the demonstrated support of defendant
Haire’s caring family further favors the Court’s ﬁnding that his early release does not pose a threat

to any person or the community at large.

Lastly, § 1B1.10 permits courts to consider defendant’s post—conviction conduct—a
consideration that supports the Court‘s central conclusion. Such post-sentencing conduct also
“sheds light” on the concerns expressed in § 3553(a)(2)(B)-(C), factors that courts must consider
when determining if a sentence reduction is warranted. Pepper v. United States, 562 US. 476, 478
(201 1). Defendant Haire has been an ideal inmate, with only one disciplinary infraction in fourteen
years for using mail without authorization. Moreover, he has completed an impressive number of
educational and vocational courses and successfully enrolled in a drug abuse program. After
ﬁnding defendant’s Haire requested sentence reduction is authorized and warranted under §
3582(c)(2), defendant’s motion is GRANTED.

A separate Order consistent with this Memorandum Opinion shall issue on this date of

September 30, 2015.

(am

oyce C. Lamberth
United States District Judge